Citation Nr: 1008851	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The evidence of record reflects that the Veteran's PTSD 
causes occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks; however, the 
evidence does not reflect that the symptoms have caused 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Board notes that the 
Veteran's claim for a higher rating arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that in these 
circumstances, once notice has been satisfied in conjunction 
with the grant of service connection, additional notice is 
not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  As the notice was satisfied with regard to 
the Veteran's initial service connection claim by a September 
2005 letter, the Veteran's appeal may be adjudicated without 
remand for further notification.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  VA 
treatment records have been obtained, and the Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  Furthermore, the 
Veteran was afforded a VA PTSD examination during the instant 
rating period, and the Veteran was offered the opportunity to 
testify before the Board, but he declined.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required. 
 
II. Increased Rating

The Veteran contends that the current severity of his PTSD 
entitles him to a higher disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regarding the rating criteria for PTSD, a 10 percent rating 
is assigned when PTSD causes occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or when symptoms 
are controlled by continuous medication. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 30 percent rating is assigned when PTSD causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only  highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

In an August 2006 submitted statement, the Veteran reported 
his PTSD symptomatology as chronic sleep impairment, crowd 
avoidance, daily alcohol use, reclusive behavior, 
irritability, hypersensitivity to loud noises, ritualistic 
checking of doors and windows, and nightmares and flashbacks 
of his combat-related experiences.  

The Veteran underwent a VA PTSD examination in April 2007, 
during which he again reported hypervigilant behaviors such 
as difficulty sleeping, irritability, and anger outbursts.  
The Veteran reported that he experiences his symptoms daily 
and characterized his symptoms as moderate.  The Veteran also 
reported having been married to his current spouse for 16 
years (as of the time of the examination), and he described 
his relationship with his wife as "fine."  (The Veteran 
also reported that he has no children.)  The examiner 
assessed the Veteran's mental status, noting no impairment of 
speech, thought process, memory, or communication, and no 
evidence of panic attacks, depression, delusions, 
hallucinations, or obsessive, ritualistic, or inappropriate 
behavior.  The Veteran reported no suicidal or homicidal 
ideations and had good personal hygiene and eye contact.  The 
examiner also noted that the Veteran reported sleep 
impairment and difficulty with impulse control when consuming 
alcohol.  The examiner noted the Veteran's PTSD symptoms 
involved re-experiencing his stressor, avoidance of triggers, 
heightened psychological arousal, disillusionment and 
demoralization, and stated that the severity of his PTSD 
symptoms was moderate.

A July 2007 VA mental health consultation record reflects 
that the Veteran reported emotional lability with dysphoria; 
frequent insomnia with Vietnam-related nightmares; anhedonia; 
social isolation with few friends; feelings of being tense, 
keyed up, irritable, and on edge; hypervigilence; feelings of 
mistrust; and an exaggerated startle response.  The Veteran 
also reported consuming alcohol daily to manage his intrusive 
thoughts.  The treating psychiatrist noted the Veteran's mood 
to be minimally tense with a congruent affect, with no 
evidence if delusions, hallucinations, suicidal or homicidal 
ideations, and with fair insight and judgment.  An October 
2007 VA treatment record reflects a follow-up evaluation 
assessing the effects of the Veteran's psychiatric 
medication, and the Veteran reported a slight decrease in 
irritability and dysphoria, improved sleep, but an increase 
in nightmares.  A March 2008 VA treatment record reflects 
that the Veteran had been without his psychiatric medication 
for one week and had experienced increased irritability, 
sleep fragmentation with nightmares, flashbacks, and 
recurrent intrusive thoughts.  The treating psychiatrist 
noted no evidence of suicidal or homicidal ideations.

After reviewing the evidence of record, the Board finds that 
the Veteran's disability picture is more accurately reflected 
by a 30 percent disability evaluation.  While the Veteran is 
currently retired from his lengthy career (reportedly over 20 
years in the pharmaceutical sales industry) and therefore any 
current occupational impairment due to his PTSD symptoms 
cannot be assessed, a review of the claims file reflects that 
his PTSD symptoms have been assessed as both chronic and 
stable, without remission, and the Veteran has reported and 
submitted documentation reflecting that during his post-
service career, his PTSD caused a decrease in his work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Specifically, the Veteran has submitted 
memoranda from his former employer reflecting an episode in 
which a group regional meeting triggered the Veteran's PTSD 
symptoms (the Veteran states that he experienced many of 
these episodes during his career), the result of which was 
that he was excused from that meeting and reportedly 
eventually excused from attending further similar meetings.  
Moreover, the Veteran reports flashbacks, nightmares, and 
chronic sleep impairment, as well as suspiciousness, social 
isolation, irritability, and angry outbursts affecting his 
personal relationships.   Thus, the Board finds that these 
symptoms are accurately reflected by a 30 percent disability 
rating, and to this extent the Veteran's appeal is granted.

However, the Board finds that the Veteran's PTSD 
symptomatology is not so severe as to warrant a 50 percent 
evaluation.  The Veteran has not demonstrated any impairment 
of speech, thought, or memory; he has not demonstrated a 
flattened effect; he does not report frequent panic attacks; 
he has been married to his current spouse for now 
approximately 19 years; and while currently retired, he was 
able successfully maintain a lengthy career in sales.  Thus, 
the evidence of record does not support the assignment of a 
disability rating in excess of 30 percent.

The Board specifically acknowledges its consideration of the 
lay evidence of record, including submitted statements from 
the Veteran and memoranda from the Veteran's former employer.  
Indeed, the Veteran's reports of his current PTSD 
symptomatology, as well as the history of his PTSD 
symptomatology as reported in memoranda from his employer, 
have been incorporated in the analysis above and serve as a 
basis for increasing the Veteran's assigned disability 
rating.  However, the evidence of record, including the 
Veteran's reported symptomatology, do not create a basis for 
granting a disability evaluation in excess of 30 percent.

With regard to an extraschedular rating, the Board finds that 
there is no showing that the severity of the Veteran's PTSD 
reflects so exceptional or so unusual a disability picture as 
to warrant referral for consideration of a higher rating on 
an extraschedular basis.  The Veteran reports retiring from 
his lengthy career in pharmaceutical sales in 2001, and he 
does not contend that he ceased working due to PTSD.  While 
the Veteran has reported that his PTSD symptoms caused some 
interference with his employment, including impeding his 
ability to attend large group meetings, the Board notes that 
the Veteran's currently assigned disability rating 
contemplates some impairment in employment tasks and 
reliability.  The Veteran has not reported any 
hospitalizations due to his PTSD, which is consistent with 
the evidence of record.  Thus, the Board concludes that the 
disability at issue has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

The Board also acknowledges its consideration of the 
Veteran's reported current unemployment, although the Veteran 
has not specifically claimed entitlement to a total 
disability due to individual unemployability (TDIU) as a 
result of his service-connected PTSD.  As discussed supra, 
the Veteran has reported that he ceased working when he 
elected to retire in 2001.  Nevertheless, to the extent a 
TDIU claim is implicitly raised, as discussed above, the 
Veteran has not reported nor does the evidence reflect that 
his PTSD renders him unemployable.  Thus, a clear 
preponderance of the evidence of record is against a finding 
that the Veteran is precluded from gainful employment due 
solely to this service-connected disability.  Accordingly, 
entitlement to a TDIU is not warranted.  


ORDER

A 30 percent rating for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


